NlMS, J., dissenting: This is a failure to file case only in the sense that a Porth-type return is not a valid return, and petitioner therefore has “failed to file.” Petitioner’s filing of the “Porth return” with the Internal Revenue Service is, nevertheless, the intentional commission of an act for the specific purpose of evading a tax believed to be owing (Webb v. Commissioner, 394 F.2d 366 (5th Cir. 1968), affg. T.C. Memo. 1966-81), and, therefore, is an act of fraud. I would accordingly impose the addition to tax for fraud pursuant to section 6653(b). PARKER, J., agrees with this dissent.